Case 1:20-cv-10078 Document 1-1 Filed 12/01/20 Page 1 of 2

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

New York District Office
33 Whitehall Street, 5" Floor
New York, NY 10004-2112
For General Information: (800) 669-4000
TTY: (800)-669-6820
District Office: (212) 336-3620
General FAX: (212) 336-3625

 

 

Charging Party/Complainant EEOC Charge No.:
Ms. Sean Brady 520-201 7-02392

7101 4" avenue Apt A-6
Brooklyn, New York 11209

Respondent’s Representative
Singer Robin, Esq.

clo NYC Department of Education
52 Chambers Street. Room 308
New York, New York 10007

DETERMINATION

EEOC issues the following determination based on the merits of subject charge.
Respondent is an employer within the meaning of Title VII of the Civil Rights Act of 1964
(Title VII), as amended. All statutory requirements for timeliness and coverage have
been met.

Respondent, NYC Department of Education (“DOE”), is an agency of the New York City
government that manages the city public schools’ system. The DOE is largest school
system in the United States, with over 1.1 million students taught in more than 1,800
separate schools.

In the instant charge, Charging Party was hired as a Special Education Social Studies
Teacher by Respondent in 2012. Charging Party completed probation and was
assigned to Manhattan’s early college school for Advertising (“MECA”) as an Absent
Teacher Reserve (“ATR’). In 2017, she then became a fulltime teacher. Charging Party
claimed throughout the past school year she has experienced discrimination because of
her gender identity. Charging Party claimed the discrimination came from various
sources such as students, colleagues, and superiors. Charging Party reported
discrimination, but administration failed to take corrective action. Charging Party alleged
the principal and colleagues intentionally called her names such as “sir’, failed to
provide her with bathroom accommodations, and students often physically abused her
while calling her derogatory words. Lastly, Charging Party stated that she did not have
an opportunity to attain a counselor position because of the gender-based
discrimination she reported to management.

In its position statement, Respondent denied all claims of unlawful discrimination or
harassment, contending that it made great efforts to place Charging Party at a school
Case 1:20-cv-10078 Document 1-1 Filed 12/01/20 Page 2 of 2

where she would feel welcome and where she would be an asset to the school
community. In addition, it asserted that on each occasion where a student
inappropriately touched or verbally berated Charging Party a suspension was issued to
that student. Lastly, Respondent claimed Charging Party has not established a prima
facie case of retaliation, as she cannot prove any adverse treatment. Respondent
claimed the position Charging Party applied to remains unfilled.

The Commission's thorough investigation comprised of and analysis documents. The
record shows that Respondent discriminated against Charging Party in that it engaged
in harassment and denied bathroom facilities based on gender. Furthermore,
Respondent failed to take immediate corrective action despite Charging Party’s
consistent complaints.

Based on the foregoing, Respondent's assert defense(s) do not withstand scrutiny and
the Commission has determined there is reasonable cause to believe Respondent
discriminated against Charging Party based on her sex (female) and retaliation by
termination due to her internal complaints.

This determination is final. Title VII requires that if the Commission determines there is
reasonable cause to believe violations have occurred, it shall endeavor to eliminate the
alleged unlawful employment practices by informal methods of conference, conciliation
and persuasion. Having determined there is reason to believe violations have occurred,
the Commission now invites Respondent to join with it in an effort toward a just
resolution of this matter. Enclosed is a letter outlining the proposed terms of
conciliation.

Disclosure of information obtained by the Commission during the conciliation process
may only be made in accordance with Title VII and the Commission’s Procedural
Regulations.

If Respondent declines to enter into conciliation discussions or should the Commission's
representative become unable to secure an acceptable agreement, the Director shall so
inform the parties, advising of court-enforcement alternatives available to aggrieved
persons and the Commission.

On behalf of the Commission:

Jab usr

Kevin Berry Date
District Director
